Citation Nr: 1754697	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board previously noted that the Veteran filed a separate claim in April 2014 for a TDIU rating, wherein he indicated that his bronchial asthma and obstructive sleep apnea, in whole or in part, prevented him from working.  The TDIU claim was separately adjudicated and denied by way of a March 2015 RO decision; and, the Veteran did not perfect an appeal with respect to that claim.  See 38 C.F.R. § 20.1103(2017).  However, the Board, in its August 2016 decision, found that the issue of entitlement to TDIU had been raised by the record, and was therefore under the Board's jurisdiction as part and parcel of the claims on appeal at that time.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

An August 2017 United States Court of Appeals for Veterans Claims (Court) Order, implementing a Joint Motion for Remand (JMR), vacated, in part, the August 2016 Board decision to the extent that it denied entitlement to TDIU and remanded the case to the Board.  The JMR indicated that the Board failed to provide an adequate statement of its reasons and bases for its decision.  It is now returned to the Board.


FINDING OF FACT

The Veteran's service-connected disabilities alone do not prevent him from securing and following a substantially gainful occupation.





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Schedular awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017).

If those percentages are not met, a TDIU can still be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  The subsection addressing the extraschedular basis provides that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph(a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

Service-connection has been established for bronchial asthma with obstructive sleep apnea at a 60 percent disability rating, clostridium difficile colitis at a 30 percent disability rating, allergic rhinitis at a 10 percent disability rating, and p/o residuals, excision, cyst, lower back and chronic sinusitis at noncompensable ratings, for a total rating of 80 percent.  38 C.F.R. § 4.16(a).  The Veteran met the schedular percentages for TDIU beginning June 13, 2005, with a disability rating of 80 percent.  On February 1, 2006 the Veteran's rating was lowered to 60 percent, no longer meeting the criteria.  As of June 14, 2013, the Veteran meets the percentage criteria with a disability rating of 80 percent.

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining meaningful, gainful employment.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in a substantially gainful occupation.

As noted above, the Veteran's claim was determined to have been raised by the record in the Board's August 2016 decision.  In April 2014, the Veteran submitted an application for TDIU, indicating that he worked full time until January 31, 2014 as an electronics technician with the United States Postal Service (USPS).  The Veteran reported that he was unable to work due to breathing problems attributable to his service-connected obstructive sleep apnea and bronchial asthma, and he indicated that he left his last job because of his disability.

The application indicates that the Veteran completed one year of college and that he had other education and training before he stopped working.  The Veteran noted that he had an electronics apprenticeship from October 1988 to January 1992 and training with tractor trailers from September 1992 to January 1993.  The Veteran indicated that the most he ever earned was 68,000 dollars in 2012 as an electric technician, noting that he held that position with the USPS from February 2006 to February 2014.

VA medical records reflect the Veteran's reports that he was working as an electronics technician at the USPS, but that the position was eliminated and his job changed to custodial work.  A November 2014 medical record shows that the Veteran reported that he was let go from the USPS due to restructuring, and his job officially ended on October 20, 2014.

In a September 2013 statement, the Veteran indicates that he had dizzy spells all of the time, could not sleep, and could not work at all.

A January 2014 respiratory examination conducted by QTC Medical Services reflected that the Veteran's service-connected bronchial asthma impacted his ability to work due to dyspnea on exertion.

In a February 2014 statement, the Veteran indicated that he "falls asleep sitting up engaged in conversation or instructions" and that he cannot pay attention.

In February 2014, the Veteran was provided with a VA examination to determine the severity of his service-connected sleep apnea.  The examiner found that the impact of sleep apnea on the Veteran's ability to work was lack of concentration and attention.

Also in February 2014, the Veteran was provided with a VA examination to assess his intestinal disability.  The examiner opined that, while the Veteran was still able to work, his intestinal condition resulted in the need for frequent breaks and that he could fatigue easily.

In a March 2014 statement, the Veteran indicated that he has trouble breathing when he is half awake.  He stated that driving is dangerous for him, and he cannot focus on any task because his brain is in need of rest.  He stated that he cannot take care of himself and cannot be productive.

In an April 2014 statement, the Veteran indicates that his employer, the USPS, abolished his job and was in the process of "railroading him out" because he could no longer remember or follow instructions.  The Veteran also noted that he cannot focus on anything because his brain is exhausted.

The Board finds that, while each of these disabilities causes some effect on his employment, none are noted to indicate that the Veteran was unable to obtain or maintain substantially gainful employment.  Nor does the evidence show that the combined effect of his disabilities were such as to preclude sedentary employment.  Significantly, the Veteran was able to maintain employment following these examinations and statements until October 2014.  The record indicates that the Veteran stopped working when his job was eliminated by the USPS.

In February 2015, a Social Security Administration (SSA) electronic inquiry shows that records were requested from SSA.  However, the record indicates that the medical records were unavailable and further efforts to obtain them would be futile.  The form notes that the Veteran "filed for disability benefits but no medical records were obtained."

A December 2015 VA examination indicates that the Veteran's sinus, nose, throat, larynx or pharynx condition does not impact his ability to work.

A September 2016 VA examination for sleep apnea indicates that the Veteran's sleep apnea does not impact his ability to work.

An October 2016 VA examination for intestinal conditions indicates that the Veteran's intestinal condition does not impact his ability to work.  

Overall, the Board finds that the evidence of record does not support a grant of TDIU.  The December 2015 and September 2016 VA examiners opined that the Veteran's service-connected disabilities do not impact his ability to work.  The record indicates that the Veteran was able to work with his service-connected disabilities and left his employment when his position was eliminated.  The preponderance of evidence is against a finding that the Veteran lost his job due to performance or diminished abilities.  The Board has considered the Veteran's statement that he was railroaded out of his job, but the rest of the record, including the Veteran's report that his job was eliminated for other reasons, is more afforded more weight.  More consistent with the record is that he did not leave his job because of impairment due to service-connected disabilities.  The evidence of record indicates that the Veteran has complained of sleepiness and trouble with concentration and focus, but there is no other evidence in the record that his service-connected disabilities prevent him from employment.

The record includes multiple reports from the Veteran indicating difficulty sleeping and trouble staying awake, concentrating, or understanding tasks.  While the Board acknowledges that the Veteran's hyper-somnolence may impact the Veteran's ability to focus, complete tasks, and stay awake during sedentary employment, the Board finds that it would not prevent the Veteran from all types of employment.  His educational and training background is not so limited as to limit is ability to secure and follow a substantially gainful occupation because of his service-connected disabilities.  Neither medical treatment records nor VA examinations of record indicate that the Veteran's service-connected disabilities alone impact his ability to work.

Based on a review of all of the evidence of record as to the extent of functional loss due to service-connected disabilities, the Board finds that the preponderance of evidence shows that the Veteran's service-connected disabilities do not render him unable to engage in employment consistent with his work experience and education level.  The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


